UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6056


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LACY DAVIS, III, a/k/a Lacey Davis, 3,

                  Defendant - Appellant.



                              No. 09-6241


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LACY DAVIS, III, a/k/a Lacey Davis, 3,

                  Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge. (1:94-cr-00411-CMH-1; 1:05-cv-01425-CMH)


Submitted:    July 1, 2009                  Decided:   July 20, 2009


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Lacy Davis, III, Appellant Pro Se. Leslie Bonner McClendon,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Lacy Davis, III, seeks to appeal the district court’s

orders denying his motion to amend his 28 U.S.C.A. § 2255 (West

Supp. 2008) motion.             The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional       right.”          28    U.S.C.      § 2253(c)(2)         (2006).     A

prisoner        satisfies      this        standard      by    demonstrating           that

reasonable       jurists      would    find      that    any   assessment        of     the

constitutional      claims      by    the    district     court    is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

             We have independently reviewed the record and conclude

that Davis has not made the requisite showing.                           The district

court     dismissed        Davis’s         § 2255     motion      as    untimely       and

successive,       deficiencies        that    an      amendment    could       not    cure.

Therefore, the district court did not have the discretion to

grant the motion to amend.                 See Laber v. Harvey, 438 F.3d 404,

427   (4th   Cir.    2006)     (explaining          district   courts        should    deny

motions    to    amend   on    the    bases      of   prejudice,       bad    faith,    and

futility).       Accordingly, we deny a certificate of appealability

                                             3
and dismiss the appeal.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    4